Citation Nr: 0103722	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral nerve deafness.   

2.  Entitlement to an effective date prior to August 23, 1983 
for the assignment of a 10 percent disability evaluation for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969.  
These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO), in which the RO 
denied the veteran's claim of entitlement to a compensable 
disability evaluation for bilateral nerve deafness and 
assigned a 10 percent disability evaluation for tinnitus, 
effective August 23, 1983.  In support of his claim, the 
veteran testified at a personal hearing at the RO in August 
2000.

The Board initially notes that during the August 2000 hearing 
at the RO, the veteran appeared to raise a claim of 
entitlement to service connection for an inner ear 
disturbance as secondary to his service connected bilateral 
nerve deafness.  Because this matter has not been prepared 
for appellate review and is not currently pending before the 
Board, it is referred to the RO for consideration and 
appropriate action.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has Level I hearing acuity in his right ear 
and Level I hearing acuity in his left ear.

3.  In March 1976, the VA rating criteria for evaluating the 
severity of tinnitus were revised, to allowing for a 10 
percent disability evaluation for tinnitus.

4.  The veteran filed a request for an increased disability 
evaluation for tinnitus on August 23, 1984.  In an August 
1984 rating decision the RO erroneously continued a 
noncompensable disability evaluation for tinnitus.  

5.  In an August 1997 rating decision, the RO assigned a 10 
percent disability evaluation for tinnitus with an effective 
date of August 23, 1983, pursuant to 38 C.F.R. § 4.87 & 
38 C.F.R. § 3.114.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
nerve deafness have not been met.  38 U.S.C.A. §§ 1155 (West 
1991 & Supp. 2000), 5107 as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2000).

2.  The requirements for an effective date prior to August 
23, 1983, for the assignment of a 10 percent disability 
evaluation for tinnitus have not been met.  38 U.S.C.A. § 
5107, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107), 38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.114, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a compensable 
disability evaluation for bilateral nerve deafness and to an 
effective date prior to August 23, 1983 for the assignment of 
a 10 percent disability evaluation for tinnitus.  


Entitlement to a compensable disability evaluation for 
bilateral nerve deafness. 

The veteran contends that he is entitled to a compensable 
disability evaluation for bilateral nerve deafness.  The 
veteran claims that his hearing loss has resulted in many 
lost opportunities and he believes that he is entitled to a 
100 percent disability evaluation.  The Board initially notes 
that during the pendency of the veteran's appeal, there was a 
major change in the law which eliminates the need for a 
claimant to submit a well-grounded claim and amplifies the 
VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  This legislation now 
requires the Board to proceed directly with an adjudication 
of the merits of a claim (provided the Board finds that the 
VA has fulfilled its duty to assist) without determining 
whether the claim is well grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claim of 
entitlement to a compensable disability evaluation for 
hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In a November 1997 statement of the case (SOC), and 
May 2000 and September 2000 supplemental statements of the 
case (SSOC), the RO notified the veteran of all regulations 
pertinent to a claim of entitlement to a compensable 
disability evaluation for bilateral nerve deafness, and 
informed him that his claim was denied because the evidence 
did not warrant a compensable evaluation under relevant 
criteria.  The veteran was also afforded VA audiological 
examinations in July 1997 and January 2000.  Accordingly, the 
Board is satisfied that the veteran has been afforded due 
process of law as a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations which have been conducted, the Board finds that 
no further assistance is necessary for an equitable 
adjudication of the claim.  Therefore, the Board will proceed 
with adjudication of the veteran's appeal.

During the pendency of the veteran's appeal, the criteria for 
rating defective hearing were revised.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, the amendment at issue altered 
regulations applicable to claimants who suffer from more 
profound deafness and these regulations are not more 
beneficial to the veteran in this case.  See 64 Fed. Reg. 90, 
25202-25210 (1999).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
revised rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (2000).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables contained in 38 
C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2000).  VA 
audiological examinations are conducted using controlled 
speech discrimination and pure tone audiometry tests.

The vertical lines in Table VI represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in Table 
VI represent nine categories of decibel loss based on the 
pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.  See 38 C.F.R. §§ 
4.85(h), 4.87 (2000).  The percentage evaluation is found 
from Table VII by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. §§ 4.85(b), 4.87.

When regulatory changes were made to the rating schedule 
pertaining to diseases of the ear, the method described above 
using Tables VI and VII was not amended.  However, 38 C.F.R. 
§ 4.86, which addresses rating exceptional patterns of 
hearing impairment, was amended.  This section now provides 
that:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will then be evaluated 
separately.  
Historically, the veteran filed an initial claim for service 
connection for bilateral nerve deafness in July 1969.  In a 
March 1970 rating decision he was awarded a noncompensable 
disability evaluation for tinnitus aurium and nerve deafness 
effective May 30, 1969.  In August 1984 the veteran filed a 
claim for a compensable disability evaluation and in an 
August 1984 rating decision, the RO continued the 
noncompensable disability evaluation.  The veteran's 
noncompensable disability evaluation was continued again in 
an August 1997 rating decision, which gave rise to the 
current appeal.  During the pendency of this appeal, the RO 
continued the veteran's noncompensable disability evaluation 
in a November 1997 SOC and May and September 2000 SSOC's.  

The record shows that the RO continued the veteran's 
noncompensable disability evaluation in August 1997 based on 
a review of a July 1997 VA examination report, outpatient 
treatment records from Ear, Nose and Throat Specialty Care 
dated December 1996 to January 1997 and lay statements from 
the veteran's father and employer.  In November 1997 and May 
and September 2000, the RO considered additional evidence 
consisting of statements from the veteran, a lay statement 
from one of the veteran's friends, outpatient treatment 
records from Bloomington-Lake Clinic dated May 1990 to April 
1998, a January 2000 VA examination report, the veteran's 
personal hearing testimony given in August 2000, the 
veteran's DD Form 214 and rating decisions dated March 1970, 
August 1984 and August 1997.    

Outpatient treatment records from Ear, Nose and Throat 
Specialty Care dated December 1996 to January 1997 show that 
in December 1996 the veteran had a sizable, dry perforation 
of the right eardrum, with bilateral high frequency nerve 
hearing loss.  The veteran also had conductive hearing loss 
in the low frequencies on the right related to the tympanic 
membrane perforation.  It was indicated that the veteran 
could benefit from surgical repair of the tympanic 
perforation.   

In July 1997, the veteran was afforded a VA examination.  At 
that time, the veteran was shown to have the following pure 
tone thresholds, in decibels:





HERTZ



1000
2000
3000
4000
AVE
RIGHT
25
30
35
55
36
LEFT
15
15
55
55
35

The veteran had speech recognition of 100 percent in the 
right ear and 96 percent in the left ear.  He was diagnosed 
with mild to severe mixed hearing loss with normal speech 
recognition in the right ear and moderate to moderately 
severe sensorineural hearing loss from 3 to 8 kHz with normal 
speech recognition.    

Treatment records from Bloomington-Lake Clinic, Ltd. show 
that from May 1990 to April 1998, the veteran was treated for 
various disorders, including eustachian tube dysfunction in 
December 1997, otitis externa and an upper respiratory 
infection in February and April 1998 and perforation of the 
right eardrum with recurrent episodes of drainage in February 
1998.

In January 2000, the veteran was afforded another VA 
audiological examination.  The veteran presented with 
complaints of hearing loss and indicated that he had the 
greatest difficulty discerning speech when people were 
speaking with background noise.  The veteran was shown to 
have pure tone thresholds, in decibels as follows:




HERTZ



1000
2000
3000
4000
AVE
RIGHT
35
45
35
55
42
LEFT
15
25
60
60
40

He had speech recognition of 96 percent in the right ear and 
96 percent in the left ear.  The veteran was diagnosed with a 
large tympanic membrane perforation on the right side.  The 
VA examiner indicated that the veteran had an air-bone gap on 
the right side of about 20 dB suggesting conductive hearing 
loss secondary to tympanic membrane perforation.  The 
examiner stated that the veteran was not a surgical 
candidate, and even though he was shown to have excellent 
speech discrimination, he could still have significant 
difficulty with background noise.  The examiner indicated 
that the veteran could benefit from hearing aids.   

In August 2000, the veteran gave testimony at a personal 
hearing at the RO.  He testified that he had been diagnosed 
with a permanent injury to his ear in 1967 during service.  
The veteran stated that he is not a candidate for surgery and 
that his ear disability places him at great risk.  He 
indicated that was no longer able to go swimming, because 
water could cause his ear to become infected and potentially 
lead to more serious medical problems.  The veteran also 
complained of ongoing problems with difficulty hearing and 
misunderstanding people and stated that he believed that his 
hearing loss had caused him to have difficulty with his 
balance.  He also expressed concern regarding the conditions 
surrounding his VA examinations.  He indicated that these 
examinations were conducted in a closed area and did not 
render an accurate assessment of his hearing loss.  
Additionally, the veteran indicated that his hearing loss 
prevented him from pursuing certain types of employment, 
including positions in oceanography and aeronautics.   

Lay statements from the veteran's friend, the veteran's 
employer and the veteran reiterate that the veteran has a 
hearing impairment which interferes with his ability to have 
conversations with those around him, requires him to listen 
to television and radio at a high volume and prevents him 
from enjoying swimming.  

A review of the July 1997 and January 2000 VA audiological 
examination reports shows that the veteran has Level I 
hearing acuity in his right ear and Level I hearing acuity in 
his left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying 
these numeric designations to DC 6100, Table VII yields a 
noncompensable disability evaluation.  Further, there is no 
indication that the veteran has an exceptional pattern of 
hearing impairment which would warrant evaluation by an 
alternative method set forth in 38 C.F.R. § 4.86 (2000).  

The Board has considered all the evidence of record and finds 
that the VA examination reports included all the required 
findings for rating the veteran's hearing loss.  The private 
medical evidence did not provide all required findings for 
rating the veteran's hearing loss and accordingly the Board 
will rely on the VA reports for rating the veteran's 
disability.  As indicated, the results of diagnostic testing 
do not demonstrate that the veteran is entitled to a 
compensable disability evaluation for bilateral nerve 
deafness.  In reaching this decision, the Board has 
considered the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2000), including 
38 C.F.R. § 3.321(b)(1), regardless of whether they were 
raised by the veteran.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  While the veteran has indicated that his 
bilateral nerve deafness has interfered with his employment, 
and his employer has indicated that the veteran does have 
difficulty hearing, there is no evidence to show that the 
veteran's disability has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
consideration for an extra-schedular evaluation as outlined 
in 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 
337, 339-40 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Entitlement to an effective date prior to August 23, 1983 for 
the assignment of a 10 percent disability evaluation for 
tinnitus.

The veteran also claims that he is entitled to an effective 
date prior to August 23, 1983 for the assignment of a 10 
percent disability evaluation for tinnitus.  Specifically, 
the veteran argues that he is entitled to an effective date 
in 1967 when he initially sustained an injury to his tympanic 
membrane. 

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. § 
5110(a)(West 1991 & Supp. 2000) and 38 C.F.R. § 3.400(b)(2) 
(2000), which provide that the effective date for disability 
compensation based on direct service connection in a claim 
filed more than a year after separation from service shall be 
the later of the date of claim or the date entitlement arose.  
If a claim is reopened and granted, the effective date shall 
be the date of receipt of claim or date entitlement arose, 
whichever is later, and where new and material evidence other 
than service department records is received within the appeal 
period or prior to appellate decision, the effective date 
will be as though the former decision had not been rendered.  
If such evidence is received after final disallowance, the 
effective date shall be the date of receipt of new claim or 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400 (r),(q).  A reopened claim is defined as "[a]ny 
application for a benefit received after final disallowance 
of an earlier claim . . . ." 38 C.F.R. § 3.160(e).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.151 (2000).  Section 
3.155(a) provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  

Further, when a claimant is granted benefits based on 
liberalizing legislation, the effective date of the award 
will be fixed in accordance with the facts found, but not 
earlier than the effective date of the liberalizing law.  If 
the claim is reviewed at the request of the claimant more 
than one year after the effective date of the liberalizing 
law VA law or issue, benefits may be authorized for a period 
of one year prior to the date of the receipt of such request.  
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.114(a) (2000).  

In this case, the veteran's initial claim for service 
connection for tinnitus was received by the RO in July 1969.  
In a March 1970 rating decision, the RO granted service 
connection and a noncompensable disability evaluation for 
tinnitus aurium and nerve deafness.  The RO granted service 
connection based on service medical records, which revealed 
that the veteran first complained of tinnitus after exposure 
to artillery noise.  On August 23, 1984, the veteran filed a 
claim for an increased disability evaluation for tinnitus.  
In an August 1984 rating decision, the RO continued the 
veteran's noncompensable disability evaluation. 
 
In March 1997, the veteran submitted another claim requesting 
an increased disability evaluation for tinnitus.  In an 
August 1997 rating decision, the RO determined that the 
August 1984 rating decision was erroneous, because in March 
1976, the VA rating schedule for impairment of auditory 
acuity was revised to allow for a compensable evaluation for 
tinnitus as a persistent symptom of acoustic trauma.  This 
revision was not considered in rendering the August 1984 
rating decision.  Therefore, in the August 1997 rating 
decision, the RO found the August 1984 rating decision to be 
erroneous and assigned a 10 percent disability evaluation for 
tinnitus, the maximum evaluation assignable under the rating 
schedule for tinnitus, effective August 23, 1983.  The RO 
assigned an effective date of August 23, 1983, because this 
date was one year prior to the date the VA received treatment 
records documenting the veteran's increased disability.  
Further, pursuant to 38 C.F.R. § 3.114, because the veteran's 
claim was reviewed more than one year after the effective 
date of the liberalizing law VA law, benefits could only be 
authorized for a period of one year prior to the date of the 
receipt of such request.  In this case, the veteran requested 
an increased disability evaluation for tinnitus on August 23, 
1984.  Thus, after a careful review of the record in 
conjunction with controlling regulations, the law clearly 
provides that benefits cannot be paid for any time earlier 
than one year prior to the veteran's request for an increased 
disability evaluation, or August 23, 1983.  There is no 
provision for paying benefits from an earlier date based on 
the veteran's assertion that his tinnitus existed from an 
earlier date.  Therefore, the veteran's claim for an 
effective date for tinnitus prior to August 23, 1983 must be 
denied.







ORDER

Entitlement to a compensable disability evaluation for 
bilateral nerve deafness is denied.

Entitlement to an effective date prior to August 23, 1983 for 
the assignment of a 10 percent disability evaluation for 
tinnitus is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

